           Case 1:21-cv-05438-LTS Document 4 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVE COURTNEY BOLLERS,

                              Plaintiff,

                       -against-                                   1:21-CV-5438 (LTS)

                                                                 ORDER OF DISMISSAL
 MEXICAN PRESIDENT THAT WAS IN OFFICE
 2006,

                              Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Steve Courtney Bollers, who appears pro se, alleges that he is both a citizen of

the State of New York and of Guyana. He asserts claims under the Court’s diversity jurisdiction,

sues “Mexican President that was in office 2006,” and seeks damages. By order dated August 20,

2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”). The Court dismisses this action for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While

the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).
           Case 1:21-cv-05438-LTS Document 4 Filed 08/26/21 Page 2 of 3




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff alleges that in March 2006, in Guyana, he and his friends:

        contributed to [the] capture [of] El Chapo the first time he escaped. It was
        [Plaintiff’s friends] Rowdy, Andrew Pollard, Floid, Fenton Rudder, [Plaintiff’s]
        sister[’s] boyfriend at the time . . . and police that c[a]ught El Chapo. The workers
        of Guzman El Chapo were killed by [Plaintiff] . . . and [his] friends. One of El
        Chapo[’s] worker[s] claimed to have killed Tupac Sh[a]kur and another of El
        Chapo[‘s] worker[s] claimed to have killed Christopher Wallace “Biggie Smalls”
        Notorious [B.I.G.]. The Terrorist that killed Biggie; [Plaintiff] . . . killed that
        terrorist. The Mexican president owe[s] [Plaintiff and his friends] 3 million
        dollars that [Plaintiff] has to split with [his] team.

(ECF 2, at 5.)

        Plaintiff also alleges that “El Chapo[’s] worker name[d] Carl A.K.A. K2 which means

killed Tupac. K2 burn[ed] like a billion dollars of cash; that belonged to us. El Chapo[’s] worker

Addija Palmer Vyloz [C]artel robbed us for bags of money. Vyloz [C]artel shot Tupac in Quad

Studio.” (Id. at 6.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims present no basis for a legally viable claim. See Denton, 504 U.S. at 32-

33; Livingston, 141 F.3d at 437.

                                                   2
           Case 1:21-cv-05438-LTS Document 4 Filed 08/26/21 Page 3 of 3




       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses this action as frivolous. See 28

U.S.C. § 1915(e)(2)(B)(i).

                                         CONCLUSION

       The Court dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 3
